Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 02/01/2021.
Claim 1, 8, 15-16 and 20 has been amended.
Claim 1 has been amended to include the limitation that is, “an external casing housing a discharging circuit including a load for rapidly discharging the battery” and “said external casing adapted for dissipating excess heat generated within the load”.
Claim 8 has been amended to recite the limitation that is, “a discharge circuit including a load for rapidly discharging the battery” and Claim 15 has been amended to recite, “Determining the availability of the first discharge circuit”. In view of Applicant Argument/Remarks Made to an amended independent claims have been fully 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 2013/0200700 A1) in view of Brotto et al. (US 2008/0265678 A1) and Tsukamoto et al. (US 6,531,847 B1).

Regarding claim 1, Ohkura et al. teaches a battery module comprising, a discharging circuit (power conversion device 720 which includes a DC/DC converter 721 and DC/AC inverter 722 from which power is outputted to various loads such as PU1/PU2, refer fig.20, PARA [0257]); a battery bay secured to said external casing (refer fig. 22 that shows the rack 750 that houses the plurality of battery systems 500A); and a controller (712, fig.20) electrically interposing the discharger (power conversion device 720, refer fig.20) and the battery bay (refer fig.20 that shows the connection between the controller 712, power conversion device 720 and battery system group 711); wherein, when a battery (battery systems 500a, fig.20 also refer fig.1 that shows battery cells 10 within battery system 500) is connected to the battery bay (refer fig.1, 20-22) the controller (712, fig.20) operatively couples the battery to the discharger (power conversion device 720, refer fig.20) until the battery is discharged below a predetermined threshold (when the charged capacity of any one of the plurality of battery cells becomes smaller than a predetermined threshold value, the controller controls the power conversion device so that the discharge of the one or plurality of battery modules is stopped, para [0033], also refer para [0261]).
Ohkura et al. fails to teach, an external casing housing a discharging circuit and a controller in said external casing.
Brotto et al. teaches, an external casing housing a discharging circuit (refer fig.3A-4 that shows external housing 101 housing power supply 100) and a controller (controller 20, fig.4) in said external casing (refer fig.3A-4 that shows controller 20 within external housing 101).
It would have been obvious to one having ordinary skill in the art to modify the external casing of battery module of Ohkura et al. to include the controller as taught by Brotto et al. such that to provide easily accessible portable power supply.
Ohkura et al. in view of Brotto et al. fails to disclose, a discharging circuit including a load for rapidly discharging the battery.
(refer fig.1, 3 and 6-7 that discloses the resistance load 150 which rapidly drains energy from the battery 104, also refer abstract).
It would have been obvious to one having ordinary skill in the art to modify the battery module of Ohkura et al. in view of Brotto et al. with the resistance load for rapid discharging of the battery as taught by Tsukamoto et al. such that to protect battery from being damage because of any internal short-circuits, over-pressure leading to bulging enclosures, electrolyte leaks, explosion, over-heating and combustion.

Regarding claim 2, Ohkura et al. in view of Brotto and Tsukamoto et al. teaches the system of claim 1.Ohkura et al. teaches the controller that controls the charging and discharging of plurality of battery based on a predetermined threshold value. One of the ordinary skill in the art would appreciate that the predetermined threshold as mentioned by Ohkura et al. appears to be a threshold inputted by a user. It is also well known in the art that a controller comprises of a microprocessor or a microcomputer as disclosed by Brotto et al. which could be programmed to by a user to input the desired predetermined threshold such that to protect battery from over/under charging and discharging.

Regarding claim 3, Ohkura et al. in view of Brotto and Tsukamoto et al. teaches the system of claim 1. Ohkura et al. further teaches, further comprising multiple battery bays (refer fig.22 that shows rack 750 with plurality of partition portions 756 that houses the battery) connected to the controller (refer fig.20 that shows battery system 500a connected to the controller 712).  
 
Regarding claim 4, Ohkura et al. in view of Brotto and Tsukamoto et al. teaches the system of claim 3. Ohkura et al. further teaches, wherein multiple battery bays are user selectable for discharge operation (the controller controls the power conversion device so that the discharge of the one or plurality of battery modules is stopped or the discharging current (or discharging electric power) is limited, para [0033]). 

Regarding claim 5, Ohkura et al. in view of Brotto and Tsukamoto et al. teaches the system of claim 1. Ohkura et al. further teaches, wherein the controller (main controller 300, fig.1) communicates with the battery (battery cells 10, fig.1) to receive a report from the battery of its current level of charge (The charged capacity of each of the battery modules 100 (the charged capacities of each of the battery cells 10) is given from the battery ECU 101 to the main controller 300, para [0090] also refer para [0088, 0166, 0192, 0224-0225]).
  
Regarding claim 6, Ohkura et al. in view of Brotto and Tsukamoto et al. teaches the system of claim 1. Ohkura et al. further teaches, wherein the controller (712, fig.20) shares a discharging circuit (power conversion device 720 which includes a DC/DC converter 721 and DC/AC inverter 722 from which power is outputted to various loads such as PU1/PU2, refer fig.20, PARA [0257]) capable of discharging batteries (refer fig.20-23 that shows a controller 712 sharing a power conversion device 720 for discharging the battery system 5001 from the battery system group 711).  

Regarding claim 7, Ohkura et al. in view of Brotto and Tsukamoto et al. teaches the system of claim 1. Ohkura et al. further teaches, further comprising a charging circuit (power conversion device 720 which includes a DC/DC converter 721 and DC/AC inverter 722 from which power is outputted to various loads such as PU1/PU2, refer fig.20, PARA [0257]) controlled by the controller (712, fig.20) to activate a battery charging function (the controller 712 controls the DC/DC converter 721 and the DC/AC inverter 722 so that the charge of the battery system group 711 is stopped or the charging current (or charging electric power) is limited, para [0264]), also refer para [0035, 0043, 0090]) on the battery bay (refer fig. 22 that shows the rack 750 that houses the plurality of battery systems 500A).

Regarding Claim 20, Ohkura et al. in view of Brotto et al. and Tsukamoto et al. teaches the battery discharging system of claim 1. Ohkura et al. further teaches, a heat sink for dissipating the excess heat from said discharging circuit (refer para [0097, 0284, 0289-0291] that discloses cooling of battery module with the use of cooling plate, cooling fin 761, ventilation port 591), the cooling of battery module with the use of cooling plate, cooling fin, ventilation port are one of the features of a heat sink).
Claim 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 2013/0200700 A1) in view of Jun et al. (US 2016/0322676 A1) and Tsukamoto et al. (US 6,531,847 B1).

Regarding claim 8, Ohkura et al. teaches a battery module comprising, a controller (712, fig.20); a discharge circuit (power conversion device 720 which includes a DC/DC converter 721 and DC/AC inverter 722 from which power is outputted to various loads such as PU1/PU2, refer fig.20, PARA [0257]); and a plurality of battery bays (refer fig.22 that shows rack 750 with plurality of partition portions 756 that houses the battery), a heat sink for cooling said battery discharge circuit (refer para [0097, 0284, 0289-0291] that discloses cooling of battery module with the use of cooling plate, cooling fin 761, ventilation port 591), the cooling of battery module with the use of cooling plate, cooling fin, ventilation port are one of the features of a heat sink).
Ohkura et al. teaches the controller that controls the charging/discharging of battery cells but fails to teach, wherein the controller compares a first charge level from a first battery placed in one of the bays to a threshold charge level and selectively connects the discharge circuit to the battery bay containing the first battery when the charge level is higher than the threshold charge level.
Jun et al. teaches, wherein the controller compares a first charge level from a first battery placed in one of the bays to a threshold charge level (the electronic device can compare a battery SoC with a reference SoC in order to determine whether the battery SoC is greater than or equal to the reference SoC in operation 903, fig.9 para [0132]) and selectively connects the discharge circuit to the battery bay containing the first battery when the charge level is higher than the threshold charge level (When the battery SoC is greater than or equal to the reference SoC, the electronic device can determine to force the battery to discharge).
It would have been obvious to one having ordinary skill in the art to combine the comparing of a battery SOC with a reference SOC and discharge when the battery SOC is greater than or equal to the reference SOC as taught by Jun et al. within the controller of Ohkura et al. such that to balance the battery system which prevent battery from being degrading.
Ohkura et al. in view of Jun et al. fails to disclose, a discharging circuit including a load for rapidly discharging the battery.
Tsukamoto et al. discloses, a discharging circuit including a load for rapidly discharging the battery (refer fig.1, 3 and 6-7 that discloses the resistance load 150 which rapidly drains energy from the battery 104, also refer abstract).
It would have been obvious to one having ordinary skill in the art to modify the battery module of Ohkura et al. in view of Jun et al. with the resistance load for rapid discharging of the battery as taught by Tsukamoto et al. such that to protect battery from being damage because of any internal short-circuits, over-pressure leading to bulging enclosures, electrolyte leaks, explosion, over-heating and combustion.
 
Regarding claim 9, Ohkura et al. in view of Jun et al. and Tsukamoto et al. teaches the system of claim 8. Ohkura et al. further teaches, wherein the controller disconnects the first battery from the discharge circuit when the first charge level falls (when the charged capacity of any one of the plurality of battery cells becomes smaller than a predetermined threshold value, the controller controls the power conversion device so that the discharge of the one or plurality of battery modules is stopped, para [0033], also refer para [0261]).

Regarding claim 10, Ohkura et al. in view of Jun et al. and Tsukamoto et al. teaches the system of claim 9. Ohkura et al. teaches the controller that controls the charging/discharging of battery cells but fails to teach, wherein after disconnecting the first battery, the controller compares a charge level from a second battery placed in one of the bays to the threshold charge level and selectively connects the discharge circuit to the battery bay containing the second battery when the second charge level is higher than the threshold charge level.
Jun et al. teaches, wherein the controller compares a first charge level from a first battery placed in one of the bays to a threshold charge level (the electronic device can compare a battery SoC with a reference SoC in order to determine whether the battery SoC is greater than or equal to the reference SoC in operation 903, fig.9 para [0132]) and selectively connects the discharge circuit to the battery bay containing the first battery when the charge level is higher than the threshold charge level (When the battery SoC is greater than or equal to the reference SoC, the electronic device can determine to force the battery to discharge). 
Thus it would have been obvious to one having ordinary skill in the art to combine the comparing of a battery SOC with a reference SOC and discharge when the battery SOC is greater than or equal to the reference SOC as taught by Jun et al. within 

Regarding claim 11, Ohkura et al. in view of Jun et al. and Tsukamoto et al.  teaches the system of claim 10. Ohkura et al. further teaches, wherein the first and second batteries (refer fig.22 that shows battery 500a) each occupy one of the plurality of battery bays simultaneously (refer fig.22 that shows rack 750 with plurality of partition portions 756 that houses the battery 500a).  

Regarding claim 13, Ohkura et al. in view of Jun et al. and Tsukamoto et al. teaches the system of claim 8. Ohkura et al. further teaches, wherein the controller receives the first charge level from a self-report of the first battery (The charged capacity of each of the battery modules 100 (the charged capacities of each of the battery cells 10) is given from the battery ECU 101 to the main controller 300, para [0090] also refer para [0088, 0166, 0192, 0224-0225]).    

Regarding claim 14, Ohkura et al. in view of Jun et al. and Tsukamoto et al. teaches the system of claim 8. Ohkura et al. further teaches, further comprising battery charging circuitry (power conversion device 720 which includes a DC/DC converter 721 and DC/AC inverter 722 from which power is outputted to various loads such as PU1/PU2, refer fig.20, PARA [0257]) controlled by the controller for selectively charging batteries (the controller 712 controls the DC/DC converter 721 and the DC/AC inverter 722 so that the charge of the battery system group 711 is stopped or the charging current (or charging electric power) is limited, para [0264]), also refer para [0035, 0043, 0090]) in the plurality of bays (refer fig. 22 that shows the rack 750 that houses the plurality of battery systems 500A).  

Claim 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 2013/0200700 A1) in view of Jun et al. (US 2016/0322676 A1) with in further view of Fujimatsu (JP2015-70681 A).

Regarding claim 15, Ohkura et al. a method comprising: providing a battery discharge circuit (power conversion device 720 which includes a DC/DC converter 721 and DC/AC inverter 722 from which power is outputted to various loads such as PU1/PU2, refer fig.20, PARA [0257]); providing a plurality of battery bays (refer fig.22 that shows rack 750 with plurality of partition portions 756 that houses the battery); providing a heat sink for cooling said battery discharge circuit (refer para [0097, 0284, 0289-0291] that discloses cooling of battery module with the use of cooling plate, cooling fin 761, ventilation port 591), the cooling of battery module with the use of cooling plate, cooling fin, ventilation port are one of the features of a heat sink). 
Ohkura et al. teaches, using an electronic controller to determine a first charge level of a first battery connected to one of the plurality of battery bays (The charged capacity of each of the battery modules 100 (the charged capacities of each of the battery cells 10) is given from the battery ECU 101 to the main controller 300, para [0090] also refer para [0088, 0166, 0192, 0224-0225]); but fails to teach, using the 
Jun et al. teaches, using the electronic controller to compare the first charge level to a threshold charge amount (the electronic device can compare a battery SoC with a reference SoC in order to determine whether the battery SoC is greater than or equal to the reference SoC in operation 903, fig.9 para [0132]) and if the first charge level exceeds the threshold charge amount, connecting the first battery to the first discharge circuit until the first charge level does not exceed the threshold charge amount (When the battery SoC is greater than or equal to the reference SoC, the electronic device can determine to force the battery to discharge, para [0133], fig.9).
It would have been obvious to one having ordinary skill in the art to combine the comparing of a battery SOC with a reference SOC and discharge when the battery SOC is greater than or equal to the reference SOC as taught by Jun et al. within the controller of Ohkura et al. such that to prevent battery swelling operation (para 0133).
Ohkura et al. in view of Jun et al. fails to teach determining the availability of the first battery discharge circuit.
Fujimatsu teaches, determining the availability of the first battery discharge circuit (refer abstract that discloses determining presence of abnormality in a discharge circuit, thus one of the ordinary skill in the art would appreciate that based on the detected result from the abnormality of the discharge circuit, one the ordinary skill in the art would determine the availability of discharge circuit).
It would have been obvious to one having ordinary skill in the art to modify the method of Ohkura et al. in view of Jun et al. to combine the determining of the presence of discharge circuit in normal or abnormal state as taught by Fujimatsu such that to enhance the charging/discharging efficiency of the battery system. 
 
Regarding claim 16, Ohkura et al. in view of Jun et al. and Fujimatsu teaches the method of claim 15. Ohkura et al. teaches the controller that controls the charging/discharging of battery cells, comprising using the electronic controller to determine a second charge level of a second battery connected to another one of the plurality of battery bays (The charged capacity of each of the battery modules 100 (the charged capacities of each of the battery cells 10) is given from the battery ECU 101 to the main controller 300, para [0090] also refer para [0088, 0166, 0192, 0224-0225]) but fails to teach, using the electronic controller to compare the second charge level to the threshold charge amount and if the second charge level exceeds the threshold charge amount, connecting the first second battery to the first discharge circuit until the second charge level does not exceed the threshold charge amount.  
Jun et al. teaches, using the electronic controller to compare the second charge level to the threshold charge amount (the electronic device can compare a battery SoC with a reference SoC in order to determine whether the battery SoC is greater than or equal to the reference SoC in operation 903, fig.9 para [0132]) and if the second charge level exceeds the threshold charge amount, connecting the first (When the battery SoC is greater than or equal to the reference SoC, the electronic device can determine to force the battery to discharge, para [0133], fig.9).  
Thus it would have been obvious to one having ordinary skill in the art to combine the comparing of a battery SOC with a reference SOC and discharge when the battery SOC is greater than or equal to the reference SOC as taught by Jun et al. within the controller of Ohkura et al. and control the discharging of second battery as similar to first battery such that to prevent battery swelling operation (para 0133). 

Regarding claim 18, Ohkura et al. in view of Jun et al. and Fujimatsu teaches the method of claim 15. Ohkura et al. further teaches, further comprising receiving the first charge level as a report from the first battery (The charged capacity of each of the battery modules 100 (the charged capacities of each of the battery cells 10) is given from the battery ECU 101 to the main controller 300, para [0090] also refer para [0088, 0166, 0192, 0224-0225]).    

Regarding claim 19, Ohkura et al. in view of Jun et al. and Fujimatsu teaches the method of claim 15. Ohkura et al. further teaches, further comprising determining the first charge level (The battery ECU 101 calculates a charged capacity of each of the battery cells 10 based on a voltage and a temperature, which have been given from the detection circuit 20 and the detected current). One of the ordinary skill in .

Claim 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 2013/0200700 A1) in view of Jun et al. (US 2016/0322676 A1) in further view of Yoon et al. (US 2017/0074634 A1). 

Regarding claim 12, Ohkura et al. in view of Jun et al. and Tsukamoto et al. teaches the system of claim 8. Ohkura et al. in view of Jun et al. teaches the controller that controls the charging/discharging of battery cells but fails to teach, wherein the threshold charge level is user definable via the controller.
Yoon et al. teaches, wherein the threshold charge level is user definable via the controller (the charger/discharger 90 may charge and discharge the secondary battery cell 10 according to charge/discharge profile as set by the operator, refer para [0030-0031], also refer para [0015]).  
It would have been obvious to one having ordinary skill in the art to combine the charging and discharging the secondary battery cell according to charge/discharge profile as set by operator as taught by Yoon et al. within the controller of Ohkura et al. such that to protect battery from over/under charging and discharging. 

Regarding claim 17, Ohkura et al. in view of Jun et al. and Fujimatsu teaches the method of claim 15. Ohkura et al. in view of Jun et al. fails to teach, further comprising accepting the threshold charge amount at the electronic controller from a user.  
 (the charger/discharger 90 may charge and discharge the secondary battery cell 10 according to charge/discharge profile as set by the operator, refer para [0030-0031], also refer para [0015]).  
It would have been obvious to one having ordinary skill in the art to combine the charging and discharging the secondary battery cell according to charge/discharge profile as set by operator as taught by Yoon et al. within the controller of Ohkura et al. such that to protect battery from over/under charging and discharging. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859